                      IN THE UNITED STATES DISTRICT COURT
                     OF THE SOUTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

HEATHER SANDERS                                                                        PLAINTIFF

VS.                                                                    NO. 1:18cv176-SA-DAS

MAGNOLIA REGIONAL HEALTH.
CENTER, AND JOHN DOES 1-5                                                          DEFENDANTS

                                              ORDER
       The Court conducted a telephonic discovery conference with the parties on October 30,

2019. The sole issue not resolved during that conference is Plaintiff’s ore tenus motion to compel

the production of “the complete Digital Medical Record including record of changes made to the

Digital Medical record by any person”—i.e., a digital audit trail.

       The audit trail is a document that shows the sequence of events related to the use
       of and access to an individual patient’s EHR [electronic health record]. For
       instance, the audit trail will reveal who accessed a particular patient’s records,
       when, and where the health care provider accessed the record. It also shows what
       the provider did with the records—e.g., simply reviewed them, prepared a note, or
       edited a note. The audit trail may also show how long the records were opened by
       a particular provider. Each time a patient’s EHR is opened, regardless of the reason,
       the audit trail documents this detail. The audit trail cannot be erased and all events
       related to the access of a patient’s EHR are permanently documented in the audit
       trail. Providers cannot hide anything they do with the medical record. No one can
       escape the audit trail.

2011 Health L. Handbook § 10:9 “The positive effect of EHRs on reducing health care provider

liability—The audit trail”.

       Defense counsel represented that Plaintiff had been provided with an audit trail of her

medical record, limited to her five primary medical providers. According to Defendant, a full and

complete audit trail for all users from the date Plaintiff first sought treatment to the present “would
take hours” and would be unduly burdensome. Defendant asserts this use of time, combined with

the resultant cost of production, is disproportionate to the needs of the case.

       The Court notes that Plaintiff has not questioned the veracity of the medical record—which

has been produced in its entirety—or of the audit trail pertaining to Plaintiff’s primary medical

providers, which has also been produced. With no suggestion of improprieties in the medical

record, coupled with Defendant’s representations of undue burden, the Court finds that Plaintiff’s

ore tenus motion to compel production of a full and complete digital audit trail of her medical

record is DENIED. Cf. Zenith Ins. Co. v. Tex. Inst. For Surgery, LLP, 328 F.R.D. 153, 170-71

(N.D. Tex. 2018) (TIFS conceded audit trail would be discoverable where doctor testified “that

the post-surgery report . . . was inexplicably and materially altered by an unknown person after the

report was prepared,” but claimed other privileges not at issue here.).

       SO ORDERED, this the 31st day of October, 2019.


                                                    /s/ David A. Sanders
                                               UNITED STATES MAGISTRATE JUDGE
